DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Remarks

Applicant's amendments and remarks filed on 09/12/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 4, 5, 7-20. According claims 1-20 are considered in this office action and made final.

In response to Applicant’s argument in page 13 recites: “a. Sobel does not disclose or suggest creating, for each of a plurality of child filesystems, a respective sparse file with an apparent size equivalent to the pre-configured amount of free space within the parent filesystem.
Claim 1 recites "create, for each of a plurality of child filesystems, a respective sparse file with an apparent size equivalent to the pre-configured amount of free space." Notably, the free space is within the parent filesystem that is dedicated for shared use. Further, the apparent size of each respective sparse file is that of the free space.”

Examiner respectfully disagrees with Applicant’s argument based on the Sobel in paragraph [0040]-[0041] and Sobel [FIG.1] element 40 

    PNG
    media_image1.png
    634
    995
    media_image1.png
    Greyscale

where a plurality of Virtual Machines are created (i.e., “creating, for each of a plurality of child filesystems”) by sharing the File System 60 where the free space is within (i.e., “the free space is within the parent filesystem that is dedicated for shared use”.) and each of virtual machine 40(1) and 40(2) is configured with a dedicated file system for each individual virtual machine (i.e., “child filesystems”) for running an Operating System 42(1) and 42(2). 
Further, Sobel in paragraph [0025] describes a method of dynamically increasing virtual storage space and claiming equal amount of physical storage space accordingly (i.e., “a respective sparse file with an apparent size equivalent to the pre-configured amount of free space within the parent filesystem” as stated in claim 1)  (Sobel [0025] “For example, if the virtual machine writes a 1 Gb file, the file system will increase the size of the virtual disk by 1 Gb and mark a an amount of physical storage space equal to 1 Gb in size as used, and thus unavailable for other purposes. In this way, the size of the virtual disk can grow over time.”) Accordingly, Applicant’s argument is not persuasive.
Moreover, as per Applicant’s argument in page 15 recites: “b. Basu does not disclose or suggest creating an encrypted virtual filesystem for each virtual mapped device within the associated sparse file, where the encrypted virtual filesystems can use different sets of cryptographic keys ... Notably missing from this disclosure of Basu is any notion of establishing sets of cryptographic keys for each respective virtual filesystem. Also missing from Basu is the teaching of creating respective encrypted virtual filesystems respectively within respective sparse files.”
Examiner respectfully disagrees with Applicant’s argument based on the teachings of Basu col. 8 lines 24-29 teaches: “... file system automatically encrypts and decrypts data when storing ... keyed cryptographic hash”, and Basu col. 9 lines 55-57 discloses: “ CFS creates an encrypted file system that can only be accessed after the user has been authenticated using a passphrase”  Therefore, Applicant’s argument is not persuasive and Examiner maintains 35 USC 103 rejections to the cited claims and their dependent claims.
Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel US 20120239896 hereinafter Sobel in view of Basu et al., US 6836888 B1 hereinafter Basu.

As per claim 1, (Currently amended) A system comprising: persistent storage including (With respect to claim 1, Sobel discloses) one or more disks with a parent filesystem and a pre-configured amount of free space within the parent filesystem that is dedicated for shared use; (See Sobel [FIG.1] element Virtual Machine 40(1) and 40(2) and shared File System 60 required by Virtual Machines for an operation)

and one or more processors configured to create, for each of a plurality of child filesystems, (Sobel FIG.1 element 40(1) and 40(2) describes creating Virtual Machines (i.e., “child file system”) for each. Note that creating Virtual Machine includes configuring a file system)

a respective sparse file with an apparent size equivalent to the pre-configured amount of free space, (Sobel [0033] “The host then creates the new (destination) virtual disk. The file system can allocate the same amount of storage space to the destination virtual disk. For example, if the host previously allocated 100 Gb for the source virtual disk, the host can allocate another 100 Gb for the destination virtual disk.”)

wherein the system is configured to maintain as a respective actual size for the respective sparse file based on space used therein; (Sobel [0034] “The host reads all the storage space that the file system marked as being used by the virtual disk. That is, if the file system sees the size of the virtual disk file as being 100 Gb, which means that the file system has marked 100 Gb of storage space as used by the virtual disk, the host reads the 100 Gb of data.”)

create, for each of the plurality of child filesystems, a respective virtual mapped device associated with the respective sparse file; (Sobel [0053] “File system 60 provides virtual machine 40 with the physical clusters that store data for virtual disk 22 when virtual machine 40 writes to the physical clusters. This allows virtual machine 40 to map between physical clusters and virtual clusters.”)

(With respect to the claim 1, Sobel does not explicitly disclose) establish, for each of the plurality of child filesystems, a respective set of one or more cryptographic keys for the respective virtual mapped device; create, for each of the plurality of child filesystems, a respective as encrypted virtual filesystem for the respective virtual mapped device and within the respective sparse file, 
However, Basu discloses a step for incorporating cryptographic file system (CFS) in his application with keyed cryptographic hashes. (Basu col.9 lines 50-55: “For example, the cryptographic file system (CFS) described in A cryptographic file system for UNIX, by M. Blaze, Proceedings of the first ACM Conference on Communications and Computer Security, Fairfax, Va. 1993, which is hereby incorporated by reference, can be used.” Basu col.8 lines 24-29: “This file system automatically encrypts and decrypts data when storing and retrieving the data. In addition, the file system validates the data using authentication codes (e.g., keyed cryptographic hashes) to maintain the integrity of the data. This mechanism (partially) seals off attack paths P4 and P14.”)
(Moreover, Basu teaches) wherein the respective encrypted virtual filesystem uses the respective set of one or more cryptographic keys for application-transparent encryption and decryption of data stored by way of the respective encrypted virtual filesystem; and mount, for each of the plurality of child filesystems, the respective encrypted virtual filesystem within the parent filesystem as one of the child filesystems. (Basu col.8, lines 24-28: “This file system automatically encrypts and decrypts data when storing and retrieving the data. In addition, the file system validates the data using authentication codes (e.g., keyed cryptographic hashes) to maintain the integrity of the data.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Basu into the combined system of Sobel because, teachings of Basu would enhance security of filesystem access as it requires user-level authentication to access underlying encrypted file system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Basu into the system of Sobel because, they are analogous art as being directed to the same field of endeavor, a method of implementing enhanced virtual filesystem (See Sobel paragraph [0002] - [0003] and Basu col. 3, lines 59- col 4, lines 32.)

As per claim 2, (Original) The system of claim 1, (Sobel discloses) wherein the pre-configured amount of free space is a total amount of storage space provided by at least one of the one or more disks.  (Sobel teaches a step for configuring the host machine host to allocate a fixed virtual disk, equivalent to the physical storage space on the underlying physical storage device (Sobel US 20120239896 [0023] lines 4-8: “In this example, if the host allocates 100 Gb to a fixed virtual disk, the file system blocks off 100 Gb of physical storage space on the underlying physical storage device and marks the storage space as used, so that the storage space cannot be used for any other purpose.”)

As per claim 3, (Original) The system of claim 1, (Sobel teaches) wherein the pre-configured amount of free space is less than a total amount of storage space provided by the one or more disks.  (Sobel teaches configuring dynamic virtual disk from a relatively small initial size (i.e., “pre-configured amount of free space is less than a total amount of storage space provided”) because a dynamic virtual disk only consumes storage space when the virtual machine actually needs the storage space (Sobel [0002] “A dynamic virtual disk can grow in size from a relatively small initial size, where the dynamic virtual disk uses a relatively small amount of storage space, towards some maximum size, where the dynamic virtual disk uses a larger amount of storage space. As the virtual machine stores additional data, the virtual disk grows in size. Dynamic virtual disks provide space-efficient use of underlying physical storage devices since a dynamic virtual disk only consumes storage space when the virtual machine actually needs the storage space.”)

As per claim 4, (Currently Amended) The system of claim 1, (Sobel does not explicitly disclose) wherein the respective set of one or more encrypted virtual filesystem is referenced by the system as a respective virtual disk partition.  
However, Basu teaches a step for mounting encrypted virtual file system under mounting point on /crypt (i.e., “the respective set of one or more encrypted virtual filesystem”) (Basu col. 9 lines 57-62: “It presents a "virtual" file system on the client host, typically mounted on /crypt (directory crypt, immediately below the root directory), through which encrypted files can be accessed. The actual files are stored in an encrypted format elsewhere in a local (or remote) file system.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Basu into the combined system of Sobel because, teachings of Basu would enhance security of filesystem access as it requires user-level authentication to access underlying encrypted file system.

As per claim 5, (Currently Amended) The system of claim 1, wherein the (Sobel does not explicitly disclose) respective set of one or more cryptographic keys are different for each respective sparse file in the system.  
However, Basu discloses a step for configuring secure access to the file system by requiring the user-specific key originate from the standalone host where the key is stored (Basu col. 13, lines 16-22: “The key itself is encrypted using a one-way hash (as in the case of UNIX passwords) and stored in a special file in the user's home directory on the standalone host. One may note that no mechanisms for securely distributing keys over remote networks is required here since all transactions requiring the user-specific key originate from the standalone host where the key is stored.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Basu into the combined system of Sobel because, teachings of Basu would enhance security of filesystem access as it requires user-level authentication to access underlying encrypted file system.

As per claim 6, (Original) The system of claim 1, (Sobel discloses) wherein the one or more disks include a hard disk drive or a solid state drive.  (Sobel [0042] “A storage device can also include one or more types of storage media, including solid state media (e.g., flash drives), optical media (e.g., CDs and DVDs), and magnetic media (e.g., hard disks or magnetic tape).”)

As per claim 7, (Currently Amended) The system of claim 1, (Sobel discloses) wherein the respective actual size of the respective sparse file grows with new data written to the respective encrypted virtual filesystem and  shrinks when data is deleted from the respective encrypted virtual filesystem. (Sobel [0002] lines 3-9: “A dynamic virtual disk can grow in size from a relatively small initial size, where the dynamic virtual disk uses a relatively small amount of storage space, towards some maximum size, ... Sobel [0039] “The alternative method reduces the amount of I/O operations to perform the same shrink to close the theoretical minimum ... This elimination of 136 Gb of I/0 operations represents a savings of 68%, which means the same shrink operation can be performed in a shorter length of time and uses significantly fewer computing resources, such as processor cycles and data transmission bandwidth.”)

As per claim 8, (Currently Amended) The system of claim 1, (Sobel discloses) wherein the one or more processors are further configured to: monitor a sum of the respective actual sizes of all respective sparse files in the parent filesystem; determine when the sum exceeds a utilization threshold; and provide an alert indicating that the system is subject to high utilization. (Sobel [0025] lines 13-18: “The virtual machine also notifies the file system of a write. In response to the virtual machine's notification, the file system marks as used a portion of the underlying physical storage device that stores the virtual disk. For example, if the virtual machine writes a 1 Gb file, the file system will increase the size of the virtual disk by 1 Gb and mark a an amount of physical storage space equal to 1 Gb in size as used, and thus unavailable for other purposes. In this way, the size of the virtual disk can grow over time.”)

As per claim 9, (Currently Amended) (Currently amended) The system of claim 1, wherein the one or more processors are further configured to: (Sobel does not explicitly disclose) obtain data, from an application, to write to a respective first location in the respective encrypted virtual filesystem; encrypt the data using the respective set of one or more cryptographic keys; determine, by way of the respective virtual mapped device, a respective second location within the respective sparse file that is associated with the respective first location;  
However, Basu teaches (Basu col. 9, lines 57 – col. 10, line 1: “It presents a "virtual" file system on the client host, typically mounted on /crypt (directory crypt, immediately below the root directory), through which encrypted files can be accessed. The actual files are stored in an encrypted format elsewhere in a local (or remote) file system. Any calls to files in the /crypt hierarchy is redirected by the kernel to a user-level CFS daemon that consists of a cryptographic engine and a client that talks to the underlying encrypted file system. The cryptographic engine provides a choice of encryption algorithms. Similarly, our exemplary embodiment uses a conventional method to secure remote communication.”)

(Sobel teaches) and store the data as encrypted in the respective second location within the respective sparse file, wherein storing the data modifies the respective actual size of the respective sparse file but not the apparent size of the respective sparse file. (virtual disk can be a fixed size of disk reserving physical storage corresponding to the allocated space (i.e., “storing the data modifies the respective actual size of the respective sparse file”) when the fixed disk is created (Sobel [0023] “Another type of virtual disk a host can create is a fixed disk. In the case of a fixed disk, the host's file system reserves physical storage corresponding to the allocated space when the fixed disk is created.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Basu into the combined system of Sobel because, teachings of Basu would enhance security of filesystem access as it requires user-level authentication to access underlying encrypted file system.

As per claim 10, (Currently Amended) The system of claim 1, (Sobel discloses) wherein the one or more processors are further configured to: obtain, from an application, a request to read data from a respective first location in the respective encrypted virtual filesystem; determine, by way of the respective virtual mapped device, (Sobel [0047] lines 1-8: “An example write by application 46 to virtual disk 22 can occur as follows. Application 46 executes a write operation. The write can involve saving data in a file that is in use by application 46, storing a file downloaded from a network, and the like. Virtual machine 40 detects whether virtual disk 22 has available space. Virtual machine 40 can, for example, check the map of virtual clusters to detect which virtual clusters, if any, are available.”)

(Sobel discloses) a respective second location within the respective sparse file that is associated with the respective first location; read the data from the respective second location within the respective sparse file; (Sobel [0080] lines 12-19: “In at least one embodiment, communication interface 522 may provide a direct connection to a remote server via a direct link to a network, such as the Internet. Communication interface 522 may also indirectly provide such a connection through, for example, a local area network (such as an Ethernet network), a personal area network, a telephone or cable network, a cellular telephone connection, a satellite data connection, or any other suitable connection.”)

(Sobel does not explicitly disclose) decrypt the data using the respective set of one or more cryptographic keys; and provide, to the application, the data as decrypted.  
However, Basu teaches a step for encrypting and decrypting data when storing and retrieving the data using cryptographic hashes (Basu col. 8 lines 24-29: “This file system automatically encrypts and decrypts data when storing and retrieving the data. In addition, the file system validates the data using authentication codes (e.g., keyed cryptographic hashes) to maintain the integrity of the data. This mechanism (partially) seals off attack paths P4 and P14.)”)

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Basu into the combined system of Sobel because, teachings of Basu would enhance security of filesystem access as it requires user-level authentication to access underlying encrypted file system.

As per claim 11, (Currently Amended) A computer-implemented method, wherein persistent storage includes one or more disks with a parent filesystem and a pre-configured amount of free space within the parent filesystem that is dedicated for shared use, and wherein the method comprise, for each of a plurality of child filesystems, a respective sparse file with an apparent size equivalent to the pre-configured amount of free space, wherein as a respective actual size is maintained for the respective sparse file based on space used therein; creating, for each of the plurality of child filesystems, a respective virtual mapped device associated with the respective sparse file; establishing, for each of the plurality of child filesystems, a respective set of one or more cryptographic keys for the respective virtual mapped device; creating, for each of the plurality of child filesystems, a respective an encrypted virtual filesystem for the respective virtual mapped device and within the respective sparse file, wherein the respective encrypted virtual filesystem uses the respective set of one or more cryptographic keys for application-transparent encryption and decryption of data stored by way of the respective encrypted virtual filesystem; and mounting, for each of the plurality of child filesystems, the respective encrypted virtual filesystem within the parent filesystem as one of the child filesystems.
Claims 11 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12, (Currently amended) The computer-implemented method of claim 11, wherein the respective encrypted virtual filesystem is referenced as a respective virtual disk partition.  
Claims 12 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13, (Currently Amended) The computer-implemented method of claim 11, wherein the respective set of one or more cryptographic keys is different for each respective sparse file.  
Claims 13 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, (Currently Amended) The computer-implemented method of claim 11, wherein the respective actual size of the respective sparse file grows with new data written to the respective encrypted virtual filesystem and shrinks when data is deleted from the respective encrypted virtual filesystem.
Claims 14 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, (Currently Amended) The computer-implemented method of claim 11, further comprising: monitoring a sum of the respective actual sizes of all respective sparse files in the parent filesystem; determining when the sum exceeds a utilization threshold; and providing an alert indicating that the parent filesystem is subject to high utilization. 
Claims 15 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, (Currently Amended) The computer-implemented method of claim 11, further comprising: obtaining data, from an application, to write to a respective first location in the respective encrypted virtual filesystem; encrypting the data using the respective set of one or more cryptographic keys; determining, by way of the respective virtual mapped device, a respective second location within the respective sparse file that is associated with the respective first location; and storing the data as encrypted in the respective second location within the respective sparse file, wherein storing the data modifies the respective actual size of the respective sparse file but not the apparent size of the respective sparse file.  
Claims 16 is analogous to claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 17, (Currently Amended) The computer-implemented method of claim 11, further comprising: obtaining, from an application, a request to read data from a respective first location in the respective encrypted virtual filesystem; determining, by way of the respective virtual mapped device, a respective second location within the respective sparse file that is associated with the respective first location; reading the data from the respective second location within the respective sparse file; decrypting the data using the respective set of one or more cryptographic keys; and providing, to the application, the data as decrypted.
Claims 17 is analogous to claim 10 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18, (Currently amended) An article of manufacture including persistent storage and a non-transitory computer-readable medium, wherein the persistent storage includes one or more disks with a parent filesystem and a pre-configured amount of free space within the parent filesystem that is dedicated for shared use, and wherein the non-transitory computer-readable medium has stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising, for each of a plurality of child filesystems, a respective sparse file with an apparent size equivalent to the pre-configured amount of free space, wherein as a respective actual size is maintained for the respective sparse file based on space used therein; creating, for each of the plurality of child filesystems, a respective virtual mapped device associated with the respective sparse file; establishing, for each of the plurality of child filesystems, a respective set of one or more cryptographic keys for the respective virtual mapped device; creating, for each of the plurality of child filesystems, a respective an encrypted virtual filesystem for the respective virtual mapped device and within the respective sparse file, wherein the respective encrypted virtual filesystem uses the respective set of one or more cryptographic keys for application-transparent encryption and decryption of data stored by way of the respective encrypted virtual filesystem; and mounting, for each of the plurality of child filesystems, the respective encrypted virtual filesystem within the parent filesystem as one of the child filesystems.  
Claims 18 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19,  (Currently amended) The article of manufacture of claim 18, the operations further comprising: obtaining data, from an application, to write to a respective first location in the respective encrypted virtual filesystem; encrypting the data using the respective set of one or more cryptographic keys; determining, by way of the respective virtual mapped device, a respective second location within the respective sparse file that is associated with the respective first location; and storing the data as encrypted in the respective second location within the respective sparse file, wherein storing the data modifies the respective actual size of the respective sparse file but not the apparent size of the respective sparse file.  
Claims 19 is analogous to claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 20,  (Currently Amended) The article of manufacture of claim 18, the operations further comprising: obtaining, from an application, a request to read data from a respective first location in the respective encrypted virtual filesystem; determining, by way of the respective virtual mapped device, a respective second location within the respective sparse file that is associated with the respective first location; reading the data from the respective second location within the respective sparse file; decrypting the data using the respective set of one or more cryptographic keys; and providing, to the application, the data as decrypted.
Claims 20 is analogous to claim 10 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

METHOD AND APPARATUS FOR HANDLING NETWORK 1/0 DEVICE VIRTUALIZATION, (Kim et al, US 2018/0181425) - A method for handling network I/O device virtualization is provided. The method comprises, translating, by a virtual machine monitor, a guest physical address of a virtual machine to a host physical address in response to an I/O request from at least one virtual machine among a plurality of virtual machines.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154